   Case 3:21-cv-00041-DWD Document 1-1 Filed 01/13/21 Page 1 of 3 Page ID #4


                                              EXHIBIT A

Statc of 11linois


County of St.Clair



                UNSWORN DECLARATION UNDER PENALTY OF PERJURY
                    IN SUPPORT OF COMPLAINT FOR FORFEITURE

        I, Bradley M. Pickerel, do hereby depose and declare under penalty of perjury the following:

        1.      At all times relevant herein, I have been a Task Force Officer (TFO) with the Drug

Enforcement Administration       (DEA).   The contents of this Declaration are based on information

provided to me during the course of my investigation from participants in the criminal activity, from

other witnesses, and from other law enforcement officers.

        2.      On August 12,2020,The Honorable United States Magistrate Judge, David

D. Noce, of the Eastern District of Missouri, issued a Federal Search Warrant for the residence

of Ahmad MERIWEATHER located in Saint Louis, Missouri.

        3.          On August 17,2020, Agents from the Fairview Heights (Illinois) Resident Office

(FHRO), established visual surveillance of MERIWEATHER's residence.

        3.      At approximately 1:56 p.m., agents observed that MERIWEATIfiR's rental

vehicle, a gray Ford Fusion, bearing a Michigan registration, had arrived at the residence and

was parked in the driveway, and MERIWEATHER had entered theresidence.

        4.      At approximately 2:10 p.m., agents observed MERIWEATHER exit the

residence and enter the Ford Fusion. MERIWEATHER departed the residence and began

driving south on Benham Road with Agents following and maintaining visual surveillance.

        5.          At approximately 2:15 p.m., Agents observed MERIWEATHERpuII into the BP

Gas Station, located at 12095 Benham Road in Saint Louis, Missouri, 63 138. MERIWEATHER

parked at a gas pump, exited his vehicle, and began pumping gas. Agents quickly approached
   Case 3:21-cv-00041-DWD Document 1-1 Filed 01/13/21 Page 2 of 3 Page ID #5


MERIWEATHER and advised him that he was under arrest and placed him into handcuffs.

Subsequent to a search incident to arrest, a large bundle of cash, later determined   to   be

56,460.00 in United States curency, along with a plastic bag containing approximately 34.3

gross grams of suspected cannabis, and an iPhone cell phone, were located inside the pants

pockets of MERIWEATHER. Inside the bundle of cash, agents located MERIWEATFIER's

Missouri Driver's License, Visa debit card, and Ultimate Defense Firing Range Membership

card.

         6.     Agents looked inside MERIWEATHER's vehicle and observed in plain view, a

loaded Glock 17 pistol, bearing Serial Number BBBN376, partially concealed underneath the

frontdriver's seat. An Alcatel cell phone laying on the front passenger seat was also seized by

agents   for evidentiary purposes.

         7.    Agents then executed the search warrant on MERIWEATHER's residence where

additional firearms, ammunition, drugs, and United States cutrency were located and seized.

         8.     During an interview on September 3,2020, MERIWEATHERwas asked about

the numerous firearms, ammunition, drugs, and United States currency that were seized during his

arrest and the subsequent search     ofhis residence.

         9.     MERIWEATHER admitted the Glock 17 pistol, located inside hisvehicle,

belonged to him. MERIWEATHER stated he purchased the gun for $500 approximately 3-4

months ago at a Mobil gas station in West Saint Louis, Missouri. MERIWEATHER stated he

was witha friend, Darron REDMAN, when a mutual friend of REDMAN sold

MERIWEATHER the gun. MERIWEATHER stated he bought the firearm for protection and

usually does not car-ry it, but carried it that day to protect himself.

         10.   According to the National Firearms Registration and Transfer Record, the Glock     17
  Case 3:21-cv-00041-DWD Document 1-1 Filed 01/13/21 Page 3 of 3 Page ID #6



pistol was purchased from Sportman's Mercantile in New Hamburg, Missouri by Michael Lynn

McCormack.

       11.   Agents spoke with McCormack who stated that he had purchased the firearm but then

traded the firearm to someone else.

       12.     Based on the foregoing, declarant believes that the Glock 17 pistol, bearing serial

number BBBN376 and any and all ammunition contained therein or seized therewith constitutes a

firearm used or intended to be used to facilitate the transportation, sale, receipt, possession or

concealment of a controlled substance and any proceeds traceable to such property, and is thus subject

to forfeiture to the United States pursuant to   2l   U.S.C. $ 881(a)(11).

       Executed on this重
                             卜dtt   ofJanuary,2021.




                                                          Task Force Officer
                                                          Drug Enforcement Admini stration
